Name: Commission Regulation (EEC) No 4060/88 of 21 December 1988 amending certain Regulations relating to hops following the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|31988R4060Commission Regulation (EEC) No 4060/88 of 21 December 1988 amending certain Regulations relating to hops following the introduction of the combined nomenclature Official Journal L 356 , 24/12/1988 P. 0042 - 0044 Finnish special edition: Chapter 3 Volume 28 P. 0038 Swedish special edition: Chapter 3 Volume 28 P. 0038 COMMISSION REGULATION (EEC) No 4060/88 of 21 December 1988 amending certain Regulations relating to hops following the introduction of the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 3174/88 (2), and in particular Article 15 thereof, Whereas, pursuant to the second subparagraph of Article 15 (1) of Regulation (EEC) No 2658/87, technical adaptations to Community acts referring to the combined nomenclature are to be made by the Commission; Whereas Commission Regulation (EEC) No 3998/87 (3) amends Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (4) to adapt it to the combined nomenclature introduced by Regulation (EEC) No 2658/87; whereas Commission Regulations (EEC) No 3076/78 of 21 December 1978 on the importation of hops from non-member countries (5), as last amended by Regulation (EEC) No 1465/79 (6), and (EEC) No 3077/78 of 21 December 1978 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries (7), as last amended by Regulation (EEC) No 3975/88 (8), should be adapted accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (2) of Regulation (EEC) No 3076/78 is hereby replaced by the following: ´2. The proof referred to in paragraph 1 shall be furnished: (a) with regard to hop cones falling within CN code 1210, by the production of: - either the attestation provided for in Article 5 (2) of Regulation (EEC) No 1696/71, hereinafter referred to as an "attestation of equivalence", - or the control attestation referred to in Article 4 of this Regulation; (b) with regard to products other than hop cones falling within CN code 1210 and to saps and extracts of hops falling within CN code 1302 13 00, by the production of an attestation of equivalence.' Article 2 The Annex to Regulation (EEC) No 3077/78 is hereby replaced by the following: ANNEX ´ANNEX Country of origin Organizations authorized to issue attestations Products CN code UNITED STATES OF AMERICA Inspection Division, Federal Grain Inspection Service Hop cones ex 1210 - Idaho Department of Agriculture, Boise, Idaho Hop powders ex 1210 - California Department of Agriculture, Sacramento, California Saps and extracts of hops 1302 13 00 - Oregon Department of Agriculture, Salem, Oregon - Washington Department of Agriculture, Yakima, Washington POLAND MinistÃ ¨re du commerce extÃ ©rieur et de l'Ã ©conomie maritime Hop cones ex 1210 Service de contrÃ ´le de la qualitÃ © des produits alimentaires Hop powders ex 1210 Varsovie Saps and extracts of hops 1302 13 00 BULGARIA Laboratoire du contrÃ ´le et des arbitrages prÃ ¨s de l'union Ã ©conomique d'Ã tat "Bulgarsko TIVO" Sophia, Goroubliane, Bulgaria Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 YUGOSLAVIA 1. Institut za Hmaljarstvo, Pivovarstvo, Zalec Hop cones ex 1210 2. Poljoprivredni Fakultet Novi Sad Hop powders ex 1210 Institut za Ratarstvo I Povrtarstvo - Zavod za Hmelj I Sirak, Backi Petrovac Saps and extracts of hops 1302 13 00 PEOPLE'S REPUBLIC OF CHINA 1. Tianjin Import and Export Commodity Inspection Bureau Hop cones ex 1210 2. Xinjiang Import and Export Commodity Inspection Bureau Hop powders ex 1210 3. Neimonggol Import and Export Commodity Inspection Bureau Saps and extracts of hops 1302 13 00 CZECHOSLOVAKIA Ustredni Kontrolni a zkusebni ustav zemedelsky Hop cones ex 1210 Pobocka - Zatec Hop powders ex 1210 Saps and extracts of hops 1302 13 00 AUSTRALIA Department of Agriculture, Hobart, Tasmania Hop cones ex 1210 Department of Agriculture, Melbourne, Victoria Hop powders ex 1210 Saps and extracts of hops 1302 13 00 PORTUGAL SPAIN NEW ZEALAND 1. Cawthron Institute, Nelson, South Island Hop cones ex 1210 2. Ministry of Agriculture and fisheries, Wellington Hop powders ex 1210 Saps and extracts of hops 1302 13 00 ROMANIA Institut agronomique ´Docteur Petru Groza' Cluj - Napoca Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 CANADA Division de la quarantaine des plantes Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00 GERMAN DEMOCRATIC REPUBLIC VEB, Wissenschaftlich-Technisch-OEkonomisches Zentrum der Bau- und Malzindustrie, DDR-1017 Berlin Hop cones Hop powders Saps and extracts of hops ex 1210 ex 1210 1302 13 00' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 298, 31. 10. 1988, p. 1. (3) OJ No L 377, 31. 12. 1987, p. 40. (4) OJ No L 175, 4. 8. 1971, p. 1. (5) OJ No L 367, 28. 12. 1978, p. 17. (6) OJ No L 177, 14. 7. 1979, p. 35. (7) OJ No L 367, 28. 12. 1978, p. 28. (8) OJ No L 351, 21. 12. 1988, p. 23.